Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action 
Claims  1-4 have been submitted for examination
Claims 1-4 have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of commonly owned U.S. Patent No. 10,224,963. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

US Patent no.
10,224,963










An integrated circuit for a reception apparatus comprising: 
at least one input, which, in operation, receives an input; 5control circuitry coupled to the at least one input, which, in operation, controls: 
receiving a frame including a modulated symbol sequence; 
demodulating the modulated symbol sequence included in the received frame to generate a codeword sequence sp having a second 10coding rate; and 
decoding the codeword sequence sp having the second coding rate to output information bit sequence u, wherein the received frame is generated at a transmission apparatus by a process comprising: 15generating, by an encoding circuit, a codeword sequence s having a 
transmitting, by a transmitting circuit, a transmission frame including the modulated symbol sequence.











































generating, by a processor, a codeword sequence s that is made up of zxnb bits and satisfies Equation 6 for the information bit sequence u, using the parity check matrix H, z being an integer equal to or greater than 1, nb b bits, 
where Hs = 0 ... (Equation 6) where the parity check matrix H is a parity check matrix of a low density parity check (LDPC) code of zxmb rows and zxnb columns configured by arranging submatrixes of z rows and z columns in mb rows and nb columns, and the codeword sequence s is a codeword sequence made6 up of zxnb rows and 1 column;


modulating the punctured codeword sequence using the predetermined modulation scheme to generate the modulated symbol sequence; and 
transmitting the modulated symbol sequence.


2.	Similarly, Claims 1 and 2  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of commonly owned U.S. Patent No. 10,224,963. Although the claims at issue are not identical, they are not patentably distinct from each other.


3.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned U.S. Patent No. 11,043971. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

US Patent no.
11,043971
1









An integrated circuit for a reception apparatus comprising: 
at least one input, which, in operation, receives an input; 5control circuitry coupled to the at least one input, which, in operation, controls: 
receiving a frame including a modulated symbol sequence; 
demodulating the modulated symbol sequence included in the received frame to generate a codeword sequence sp having a second 10coding rate; and 

modulating, by a modulation circuit, the codeword sequence sp 5having the second coding rate to 
transmitting, by a transmitting circuit, a transmission frame including the modulated symbol sequence.











































at least one input which, in operation, receives an input; 5control circuitry, which is coupled to the at least one input and which, in operation, controls: generating a codeword sequence s having a first coding rate by performing a low density parity check (LDPC) encoding process on information bit sequence u to generate a parity bit sequence p, the 10codeword sequence s being 
forming a codeword sequence sp having a second coding rate by removing one or more sets of consecutive y bits from the parity bit 20sequence p, by using a 














modulating the codeword sequence sp having the second 
25transmitting a transmission frame including the modulated symbol sequence.



4.	Similarly, Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4  of commonly owned U.S. Patent No. 11,043,971. Although the claims at issue are not identical, they are not patentably distinct from each other.

5.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of commonly owned U.S. Patent No. 10,819,370. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

US Patent no.
10,819,370
1










at least one input, which, in operation, receives an input; 5control circuitry coupled to the at 
receiving a frame including a modulated symbol sequence; 
demodulating the modulated symbol sequence included in the received frame to generate a codeword sequence sp having a second 10coding rate; and 
decoding the codeword sequence sp having the second coding rate to output information bit sequence u, wherein the received frame is generated at a transmission apparatus by a process comprising: 15generating, by an encoding circuit, a codeword sequence s having a first coding rate by performing a low density parity check (LDPC) encoding process on the information bit sequence u to 
transmitting, by a transmitting circuit, a transmission frame including the modulated symbol sequence.











































5a receiving circuit that receives a frame including a modulated symbol sequence; 
a demodulation circuit that demodulates the modulated symbol sequence included 
    PNG
    media_image1.png
    19
    285
    media_image1.png
    Greyscale
where a parity check matrix H has zxmb rows and zxnb columns configured by arranging submatrixes of z rows and z columns in mb rows and 10nb columns; forming, by a removing circuit, the codeword sequence sp having the second coding rate by removing one or more sets of consecutive y bits from the parity bit sequence p, using a removing pattern indicating whether or not each set of bits from a first bit to a zxmb-th bit of the parity bit sequence p 15are removed, y being a divisor of z; modulating, by a modulation circuit, the codeword sequence sp having the second coding rate to generate the 



/

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112